13-3840, 13-3846, 13-3856
    White v. Clark, et al.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    9th day of January, two thousand fifteen.

    PRESENT:
                      ROBERT A. KATZMANN,
                           Chief Judge,
                      RALPH K. WINTER,
                      SUSAN L. CARNEY,
                           Circuit Judge.


    ________________________________________


    John H. White,
                                Plaintiff-Appellant,


                      v.                                                13-3840


    Jeffrey Clark, Correctional Officer, et al.,


                                Defendants-Appellees,
Richard Rakoce, Sergeant, et al.,

                  Defendants.
________________________________________

John White, A/K/A John H. White,
                    Plaintiff-Appellant,

                v.                                                  13-3846

Patricia L. Williams, Corrections Officer, Upstate
Correctional Facility, et al.,

                       Defendants-Appellees,

M. Kelsh, Corrections Lieutenant, Upstate
Correctional Facility, et al.,

                  Defendants.
________________________________________

John White,
                       Plaintiff-Appellant,

                v.                                                  13-3856

P. Williams, et al.,

                       Defendants-Appellees,

R. MacWilliams, et al.,

                  Defendants.
________________________________________

FOR PLAINTIFF-APPELLANT:                      John H. White, pro se, Malone, NY.

FOR DEFENDANTS-APPELLEES:                     Martin A. Hotvet, Assistant Solicitor General, for
                                              Eric T. Schneiderman, Attorney General of the
                                              State of New York, Albany, NY.




                                                 2
       Appeals from orders of the United States District Court for the Northern District of New

York (Mordue, J., Sharpe, C.J.). The appeals in 13-3840, 13-3846, and 13-3856 are

consolidated for purposes of this summary order.

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the orders of the district court are AFFIRMED.

       Appellant John White, incarcerated and proceeding pro se, appeals from the district

courts’ orders denying preliminary injunctive relief in three separate, but related, actions filed

pursuant to 42 U.S.C. § 1983. He sued prison officials, corrections officers, and medical staff

alleging excessive force, deliberate indifference to serious risks to his safety, and inadequate

medical care. His requests for preliminary injunctive relief were denied, and White appealed.

See White v. Clark, No. 12-cv-986 (N.D.N.Y. Sept. 12, 2013); White v. Kelsh, No. 12-cv-1775

(N.D.N.Y. Sept. 13, 2013); White v. Williams, No. 12-cv-1892 (N.D.N.Y. Sept. 11, 2013). We

assume the parties’ familiarity with the underlying facts, the procedural history of the cases, and

the issues on appeal.

       A party seeking a preliminary injunction must demonstrate “that it will suffer irreparable

harm absent injunctive relief and either (1) that it is likely to succeed on the merits of the action,

or (2) that there are sufficiently serious questions going to the merits to make them a fair ground

for litigation, provided that the balance of hardships tips decidedly in favor of the moving party.”

Mullins v. City of New York, 626 F.3d 47, 52-53 (2d Cir. 2010). We review denials of

preliminary injunctions for abuse of discretion. Lynch v. City of New York, 589 F.3d 94, 99 (2d

Cir. 2009). A district court has abused its discretion if it has: (1) based its ruling on an erroneous

view of the law; (2) made a clearly erroneous assessment of the evidence; or (3) rendered a

decision that cannot be located within the range of permissible decisions. See, e.g., id.
                                                  3
       We find no abuse of discretion in the district courts’ findings that White failed to show a

likelihood of success on the merits of his claims. We therefore affirm for substantially the

reasons stated in the district courts’ thorough and well-reasoned orders. We have considered

White’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the

orders of the district court. White’s requests for a video teleconference and the appointment of

counsel are DENIED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                4